— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 28, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner holding that the claimant was ineligible to receive benefits effective October 7, 1974 because he was not available for employment (Labor Law, § 591, subd 2). The board found that claimant’s efforts to secure employment by registering with a union which had to first meet the demands of its own members and making only two or three job efforts a week were insufficient to demonstrate a genuine attachment to the labor market. This is a factual determination, solely within the province of the board, which must be sustained when supported by substantial evidence (Matter of Bennett [Catherwood], 33 AD2d 946). Since the board’s determination is so supported, we must affirm. Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Koreman and Main, JJ., concur.